DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
     Applicant’s election without traverse of Invention I (Claims 1-8, 14-20) in the reply filed on 2/3/2021 is acknowledged.
     Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/3/2021.

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 120.

Drawings
     The originally filed drawings were received on 3/26/19.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
     This application is in condition for allowance except for the presence of Claims 9-13 directed to an invention non-elected without traverse.  Accordingly, Claims 9-13 have been cancelled.
     Claims 1-8, 14-20 are allowed.

EXAMINER'S AMENDMENT
     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel Claims 9-13.

Reasons for Allowance
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a color conversion panel as generally set 
     Claim 2 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a color conversion panel as generally set forth in Claim 2, the panel including, in combination with the features recited in Claim 2, the transmission layer being at a same layer as the plurality of color conversion layers; and a filter layer on the capping layer.  Claims 3-8 are dependent on Claim 2, and hence are allowable for at least the same reasons Claim 2 is allowable.
     Claim 14 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a color conversion panel as generally set forth in Claim 14, the panel including, in combination with the features recited in Claim 14, the transmission layer being at a same layer as the plurality of color conversion layers; and a filter layer between the capping layer and the display panel.  Claims 15-20 are dependent on Claim 14, and hence are allowable for at least the same reasons Claim 14 is allowable.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
2/19/2021



/ARNEL C LAVARIAS/            Primary Examiner, Art Unit 2872